DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and (a)(2) as being taught by Kildey (US Patent Application Publication 20150047119).
Regarding claim 16, Kildey teaches a bed system comprising: an air mattress (Paragraph 30); a pressure sensor (Paragraph 34 “monitoring the pressure in the bladder”); and a central controller (Paragraphs 34-36) comprising: a processor configured to (Figures 3-4 show processes being carried out by the computer system, thus a processor necessarily must be present to carry out these processes): receive at least one user alarm setting that specifies a desired time window to wake up a user of the bed system (Figure 3; block 1 “Sleep cycle alarm engaged”) and specifies a desired process for waking up the user (Figure 3; “implement awakening procedure” and “adjust pressure firm or “wake” setting”); store, to computer memory, the alarm settings (Figure 3; block 2, “alarm data transferred to system control board” this would necessarily require the data to be stored in memory in order to use it for the subsequent steps); determine 
 Regarding claim 17, Kildey teaches the commands comprise instructions to cause the pump to change the pressure of the air mattress (Figure 3; “implement awakening procedure” and “adjust pressure firm or “wake” setting”).
Regarding claim 19, Kildey teaches the central controller further comprises a firmness controller configured to issue instructions to the pump (Figure 3; “implement awakening procedure” and “adjust pressure firm or “wake” setting”, in order to adjust the pressure there must be a controller issuing instructions to control the pump, see also Paragraphs 31 and 34).
Regarding claim 20, Kildey teaches the air mattress comprises a first air chamber and a second air chamber (Paragraph 31 “bladders” (plural)). 
Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and (a)(2) as being taught by Petrovski (US Patent Application Publication 20110115635).
Regarding claim 23, Petrovski teaches a bed system comprising: a mattress (Figure 2A; as shown) including a pad that is configured to receive a fluid to be pushed through the pad (Figure 2a; fluid is shown being pushed through the mattress’s pads by the arrows); and a temperature control system including at least one controller and at least one temperature sensor (Paragraph 16 “The bed additionally includes one or more control modules configured to regulate the operation of the fluid module, at least one input device configured to allow an occupant to select a setting or mode associated with the first climate zone and at least a first temperature sensor configured to detect a temperature associated with the first climate zone of .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kildey (US Patent Application Publication 20150047119) in view of Petrovski (US Patent Application Publication 20110115635).
Regarding claim 18, Kildey does not teach the commands comprise instructions to cause a change in temperature of an environment around the bed system. Petrovski teaches the commands comprise instructions to cause a change in temperature of an environment around the bed system (Paragraph 15 discusses adjusting a temperature of the fluid by the control module to awaken an occupant. As shown in Figure 2A, this fluid is projected up out of the .
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kildey (US Patent Application Publication 20150047119) in view of Gifft (US Patent 5904172).
Regarding claim 21, Kildey does not specifically teach the pump is in fluidic communication with the air mattress via a first tube and a second tube, respectively. However Kildey incorporates by reference Patent 5904172 to Gifft (see Paragraph 30 of Kildey) which teaches the pump is in fluidic communication with the air mattress via a first tube and a second tube, respectively (Figure 2; 116 and 118). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filling date to modify the air bed to include two chambers for each side of the bed as in Gifft in order to allow for two user’s different preferences.

Allowable Subject Matter
Claim 22 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673              

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673